Citation Nr: 1506170	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for arthritis of the feet, bilaterally.

2. Entitlement to an initial compensatory disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A copy of the transcript has been associated with the claims file.

In February 2011, per the Veteran's request, the Board dismissed claims seeking increased ratings for bilateral patellofemoral syndrome and dysthymic disorder.  The Board denied service connection for systolic heart murmur and remanded the issues of entitlement to compensable ratings for alopecia and hypertension as well as the issues of entitlement to service connection for gastroesophageal reflux disease (GERD), arthritis of the feet, arthritis of the wrists, arthritis of the hands, and arthritis of the elbows for additional development, which was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2013, the Board remanded the claims for service connection for GERD and arthritis of the feet, wrists, hands, and elbows for additional development, to include the scheduling of a VA Compensation and Pension examination.  After that development was completed, in September 2014, the RO granted service connection for GERD and arthritis of the hands, wrists, and elbows and as such, those issues are no longer before the Board.  In a September 2014 supplemental statement of the case, the RO continued the denial of service connection for arthritis of the feet and that claim has returned to the Board for adjudication.  As discussed below, the development ordered in the December 2013 Board remand order has not been substantially completed and the claim for service connection for arthritis of the feet has been remanded for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the same December 2013 Board decision, the Board denied entitlement to an initial compensable rating for alopecia and hypertension.  Thereafter, the Veteran appealed the Board's denial of entitlement to a compensable rating for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the Court to vacate and remand the December 2013 Board decision with respect to the claim for entitlement to an initial compensable rating for hypertension as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled extraschedular consideration.  In October 2014, the Court granted the JMR.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain an addendum opinion regarding the etiology of the Veteran's bilateral foot disorder and refer the claim for a compensable rating for hypertension for consideration of an extraschedular rating.

As noted above, regarding the claim for service connection for arthritis of the feet, the development ordered in the Board's December 2013 remand has not been substantially completed.  In the remand, the Board ordered that the Veteran be scheduled for a VA Compensation and Pension examination and that the examiner provide an etiology opinion with rationale addressing whether the Veteran's bilateral foot disorder, claimed as arthritis, is related to service.  A VA examination was provided in February 2014.  However, the examiner did not provide an adequate rationale supporting the finding that the foot disorder, hallux valgus, was not related to service.  As such, a remand is required to obtain an addendum opinion addressing the etiology of the Veteran's bilateral foot disorder.

Regarding the claim for a compensable rating for hypertension, the parties to the JMR concluded that the Board did not provide adequate reasons and basis as to why referral for extraschedular consideration was not warranted.  Pursuant to Diagnostic Code 7101, hypertensive vascular disease is rated based on the predominant diastolic pressure, the predominant systolic pressure, or a history of a particular level of predominant diastolic pressure if continuous medication is required for control of the condition. 38 C.F.R. § 4.104.  No additional criteria are listed in that rating code.  

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Throughout the pendency of the appeal, the Veteran has reported that her medication for hypertension made her dizzy and caused headaches.  See June 6, 2007 treatment record from Arthur Bermisa, M.D.  In November 2007, the Veteran sought treatment for high blood pressure and reported dizziness.  See November 9, 2007 Harbour View Family Practice Progress Note.  In March and April 2008, she reported dizziness, fainting, and light headedness, with a medical provider assessing light-headedness with shortness of breath, uncontrolled, and expressing a concern about elevated blood pressure.  Id.  In addition, a September 2009 VA examination notes that side effects of medication for hypertension were listed as fatigue and lightheadedness.  Because the Veteran's symptoms are not specifically addressed in Diagnostic Code 7101, 38 C.F.R. § 4.104 and in light of the JMR, the Board finds it prudent to refer the Veteran's claim for a compensable rating for hypertension to the Under Secretary for Benefits or the Director of the Compensation and Pension for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims files and copies of pertinent records on Virtual VA and/or VBMS to the examiner that provided the February 2014 VA Compensation and Pension examination of the feet.  Ask the examiner to provide an addendum opinion addressing the etiology of the Veteran's bilateral foot disorders.  If the February 2014 examiner is not available, another qualified examiner should be asked to provide the opinion.

The examiner should specifically indicate whether it is at least as likely as not (50 percent or greater probability) that any disorder of the feet diagnosed during the pendency of the claim, manifested during or as a result of service.

The examiner must support each opinion with rationale, regardless of whether a condition is found to be congenital or asymptomatic.  The examiner must specifically address the etiology of hallux valgus and indicate whether the condition affects one or both feet as well as the etiology of the left 4th toe high riding described as a congenital malformation in the February 2014 examination report.

2. Refer the Veteran's claim for a compensable rating for hypertension to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  See 38 C.F.R. § 4.16(b).

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




